EXHIBIT 10
 
Confidential materials omitted and files separately with the Securities and
Exchange Commission. Double asterisks denote omissions.
 
 
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
PAGE OF PAGES
1
2
2. AMENDMENT/MODIFICATION NO.
00011
3. EFFECTIVE DATE
09/18/2014
4. REQUISITION/PURCHASE REQ. NO.
0000HCGE-2014-75331
5. PROJECT NO. (If applicable)
6. ISSUED BY CODE
8219
7. ADMINISTERED BY (If other than Item 6) CODE
8219
Centers for Disease Control and Prevention (CDC)
Procurement and Grants Office (PGO)
2920 Brandywine Road
Atlanta, GA 30341-5539
Centers for Disease Control and Prevention (CDC)
Procurement and Grants Office (PGO)
2920 Brandywine Road
Atlanta, GA 30341-5539
 
8. NAME AND ADDRESS OF CONTRACTOR (No., Street, county, State, and ZIP Code)
EMERGENT BIODEFENSE OPERATIONS LANSING LLC
3500 N MARTIN LUTHER KING JR BLVD # 1
LANSING, MI 48906-2933
(√)
9A. AMENDMENT OF SOLICITATION NO.

   
9B. DATED (SEE ITEM 11)

X
10A. MODIFICATION OF CONTRACT/ORDER NO.
200-2011-42084
CODE 026489018
FACILITY CODE
10B. DATED (SEE ITEM 13)
09/30/2011
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offers ___ is extended, ___ is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a)  By completing Items 8 and 15, and returning ____ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)
See Section B
13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS,
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
(√)
A.  THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify Authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
   
B.  THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
X
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
FAR 52.217-6, Option for Increased Quantity
 
 
D. OTHER (Specify type of modification and authority)
 
 
E. IMPORTANT: Contractor   is not,  is required to sign this document and return
copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
The purpose of this modification is to:
a.  Increase and fund [**] doses (from [**] total doses to [**] total doses) on
CLIN 0003 in the amount of $[**];
b.  Exercise and fund [**] doses on CLIN 0004 in the amount of $[**];
c.  As a result of this modification, total funding and contract value are
increased by $[**] from $[**] to $[**]
 
 
 
 
 
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
 
 
16A. NAME AND TITLE OF CONTRACTING OFFICER
 
Christine N Godfrey
 
15B. CONTRACTOR/OFFEROR

(Signature of person authorized to sign)
15C. DATE SIGNED
 
16B. UNITED STATES OF AMERICA
BY  /s/ Christine N Godfrey 
(Signature of Contracting Officer)
16C. DATE SIGNED
9/18/2014
NSN 7540-01-152-8070  STANDARD FORM 30 (REV. 10-83)
PREVIOUS EDITION UNUSABLE  30-105  Prescribed by GSA
FAR (48 CFR) 53.243

--------------------------------------------------------------------------------

ActiveUS 136261681v.1
200-2011-42084 00011
Page of 2
Option 2 Option for Additional Items Items:
ITEM
 
SUPPLIES / SERVICES
QTY / UNIT
 
UNIT PRICE
   
EXTENDED PRICE
   
0003
 
BioThrax [**] product
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
[**]
Doses
 
$
[
**]
 
$
[
**]
     
Line(s) Of Accounting
939028D 2642 2014 75-14-0943
5623RF1101 $[**]
                 





Option 3 Option for Additional Items Items:
ITEM
 
SUPPLIES / SERVICES
QTY / UNIT
 
UNIT PRICE
   
EXTENDED PRICE
   
0004
 
BioThrax [**] product
BioThrax [**] product
[**] upon date of delivery
[**]
 
To be delivered in accordance with the delivery schedule below
[**]
Doses
 
$
[
**]
 
$
[
**]
     
Line(s) Of Accounting
927ZLBG 2642 2014 75-14-0943
5623RF1101 $[**]
93900AX 2642 2014 75-X-0956
5664711101 $[**]
939028D 2642 2014 75-14-0943
5623RF1101 $[**]
939028E 2642 2014 75-14-0943
5623RF1101 $[**]
939ZWUX 2642 2014 75-X-0956
5664711101 $[**]
                 



ActiveUS 136242065v.1